Por cuanto, llamado hoy para vista el presente recurso de mandamus el demandado por conducto dól fiscal de este tribunal se allanó a la petición, exponiendo que la dilación en el juicio se debió al excesivo trabajo que pesa sobre la Corte de Distrito de San Juan, Distrito Segundo;
Por cuanto, el peticionario no fué sometido a juicio en el término de ciento veinte días contados a partir del en que se presentó la acusación, sin que exista justa causa para ello;
Por cuanto, en tal caso de acuerdo con lo dispuesto en el inciso segundo del artículo 448 del Código de Enjuicia-miento Criminal y la constante jurisprudencia de esta Corte, procede el sobreseimiento del proceso;
Por tanto, expídase auto perentorio de. mandamus diri-gido al Hon. Manuel Rodríguez Serra, Juez de la Corte do Distrito de San Juan, Segundo Distrito, para que sobresea el proceso ante dicha corte seguido por El Pueblo de Puerto' Rico contra Severo Estrada, imputándole la comisión de un delito de infracción al Reglamento de la Comisión de Servi-cio Público para Vehículos de Motor (misdemeanor), que lleva el número 652 de dicha corte, a virtud de acusación del *933fiscal de distrito radicada en la secretaría de ese tribunal con fecha 22 de noviembre de 1924. Expedido el auto.